



Exhibit 10.25
AGREEMENT


FOR THE ADHERENCE
BY
INTELSAT Ventures S.à r.l.
(as a new Pledgor and as a new Debtor)
TO THE
LUXEMBOURG CLAIMS PLEDGE AGREEMENT
DATED 12 JANUARY 2011, AS AMENDED
AND
FOR THE AMENDMENT OF THE PLEDGE AGREEMENT


































2 July 2018






This Agreement for the Adherence by Intelsat Ventures S.à r.l. to the Luxembourg
Claims Pledge Agreement dated 12 January 2011 (as amended from time to time) as
a new Pledgor and as a new Debtor and for the Amendment of the Pledge Agreement,
dated 2 July 2018 (the “Agreement”), has been entered by and,


BETWEEN:


(1)
The Pledgors set forth in Schedule 1 (together the “Pledgors” and each a
“Pledgor”);



(2)
Intelsat Ventures S.à r.l., a société à responsabilité limitée existing under
the laws of the Grand Duchy of Luxembourg, having its registered office at 4,
rue Albert Borschette, L-1246 Luxembourg and in the process of being registered
with the RCS in Luxembourg (“Intelsat Ventures”);



AND


(3)
Wilmington Trust, National Association (as successor by merger to Wilmington
Trust FSB), as Collateral Trustee for the Secured Parties together with its
successors and assigns in such capacity (the “Collateral Trustee” or the
“Pledgee”) pursuant to that certain Collateral Agency and Intercreditor
Agreement dated as of 12 January 2011 among Intelsat (Luxembourg) S.A., Intelsat
Jackson Holdings S.A., the other Grantors from time to time party thereto, Bank
of America,






--------------------------------------------------------------------------------





N.A., each additional First Lien Representative, each Second Lien Representative
and the Collateral Trustee (as amended from time to time, the “Intercreditor
Agreement”);


IN THE PRESENCE OF:


(4)
The Debtors set forth in Schedule 2 (together the “Debtors” and each a
“Debtor”);



WHEREAS:


(A)
On 12 January 2011, the Borrower, the Lenders and Bank of America, N.A. as
Administrative Agent, and other agent parties party thereto, entered into the
Credit Agreement.



(B)
In relation to the Credit Agreement, a Luxembourg claims pledge agreement has
been entered into on 12 January 2011 by the Collateral Trustee as pledgee, and
inter alia Jackson and Intelsat Operations as pledgors and in the presence of
inter alia Intelsat Holdings S.A., Intelsat Investments S.A., Intelsat
Luxembourg, Jackson and Intelsat Operations S.A. as debtors over the claims owed
by any of the Debtors to any of the Pledgors (as defined therein); such
agreement was thereafter amended by (i) the Luxembourg law agreement dated 31
July 2012 between the Collateral Trustee as pledgee, Jackson and Intelsat
Operations S.A. as pledgors for inter alia the adherence by Intelsat Luxembourg
Investment S.àr.l. to the Pledge Agreement, (ii) the Luxembourg law agreement
dated 31 January 2013 between inter alia the Collateral Trustee as pledgee,
Jackson, Intelsat Operations S.A. and Intelsat Align as pledgors for inter alia
the adherence by Intelsat Align to the Pledge Agreement, (iii) the Luxembourg
law Confirmation and Amendment Agreement to the Pledge Agreement referred to
below and (iv) the Luxembourg law agreement dated 22 December 2016 between inter
alia the Collateral Trustee as pledgee, Jackson, Intelsat Operations S.A. and
Intelsat Align as pledgors for the adherence by Intelsat Connect Finance S.A. to
the Pledge Agreement (as amended from time to time, the “Pledge Agreement”).



(C)
On 24 October 2016, the Pledgors, the Collateral Trustee and the Debtors (other
than Intelsat Connect Finance S.A., not yet incorporated at that time) entered
into a Confirmation and Amendment Agreement to the Pledge Agreement (as defined
below) pursuant to which the parties to the Pledge Agreement agreed to inter
alia (i) amend the definition of “Secured Obligations” in the Pledge Agreement
so that it covers “the Credit Facility Obligations and, without duplication, the
guarantees by the Issuer and the Guarantors of all Notes Obligations (as defined
in the 2024 Indenture) in relation to the 2024 Notes and the guarantees by the
Issuer and the Guarantors of all Notes Obligations (as defined in the 2022
Indenture) in relation to the 2022 Notes, any obligations of the Issuer and the
Guarantors under any additional notes issued under the 2024 Indenture and the
2022 Indenture, and any other Secured Obligations as defined in the Pledge
Agreement to the extent not included in the foregoing” and (ii) confirm that the
Pledged Assets pledged pursuant to the relevant Pledge Agreement are and
continue to be subject to the relevant Pledge, such Pledge securing the Secured
Obligations.



(D)
On 3 January 2018, Intelsat Operations S.A. was merged into Jackson (the
“Merger”). Hence, Intelsat Operations S.A., as absorbed company, ceased to exist
and all of its assets and liabilities were ipso jure transferred to Jackson
which became the new sole shareholder of Intelsat Align. As a consequence,
Intelsat Operations S.A. is no longer party to the Pledge Agreement.



(E)
Intelsat Ventures S.à r.l., a direct wholly-owned subsidiary of Jackson, has
been incorporated on 29 June 2018 and shall become party to the Pledge Agreement
as “Pledgor” and as “Debtor”.










--------------------------------------------------------------------------------





NOW THEREFORE IT IS AGREED as follows:
Clause 1.
DEFINITIONS AND INTERPRETATION



1.
Capitalized terms used herein as defined terms shall have the meaning given
thereto in the Pledge Agreement and/or the Credit Agreement, unless otherwise
defined in the present Agreement, and:



Confirmation and Amendment Agreement to the Pledge Agreement
Means the Luxembourg law confirmation and amendment agreement to the Pledge
Agreement dated 24 October 2016 entered into by and between the Collateral
Trustee as pledgee, Jackson, Intelsat Operations S.A. and Intelsat Align S.àr.l.
as pledgors as well as Intelsat S.A., Intelsat Investment Holdings S.à r.l.,
Intelsat Holdings S.A., Intelsat Investments S.A., Intelsat (Luxembourg) S.A.,
Jackson, Intelsat Operations S.A. and Intelsat Align as debtors;
Jackson or the Borrower 
Means Intelsat Jackson Holdings S.A., a société anonyme under the laws of
Luxembourg having its registered office at 4, rue Albert Borschette, L-1246
Luxembourg, and being registered with the RCS under number RCS Luxembourg
B149.959;
RCS
Means the Registre de Commerce et des Sociétés of Luxembourg.



2.
The recitals and Schedules to this Agreement form an integral part hereof.



3.
The Pledgee shall not be responsible for the sufficiency of any terms used
herein or any of the reorganization transactions as set out in the recitals of
this Agreement and is entering into this

Agreement at the direction of the Administrative Agent pursuant to the
Intercreditor Agreement.


Clause 2.
ADHERENCE AS PLEDGOR AND AS DEBTOR



1.
Intelsat Ventures S.à r.l. hereby becomes a party to the Pledge Agreement as
“Pledgor” and as “Debtor”.



2.
Intelsat Ventures S.à r.l. pledges, and confirms the pledge, on all Pledged
Assets, including all Claims and all Related Assets relating thereto which it
holds or will hold in the future pursuant to the terms and conditions of the
Pledge Agreement, and the Pledgee acknowledges and accepts.



Clause 3.
AMENDMENT PLEDGE AGREEMENT



The parties agree that the Pledge Agreement shall be amended so that (i) the
list of Pledgors and (ii) the list of Debtors are updated and consequentially
schedule 1 thereto is amended and replaced by Schedule 3 of this Agreement and
schedule 2 thereto is amended and replaced by Schedule 4 of this Agreement.


Clause 4.
ADDITIONAL PROVISIONS



The parties hereto agree that Clauses 1.2 and 15 through 19 of the Pledge
Agreement are included by way of reference into the present Agreement.


Clause 5.
RIGHTS OF THE COLLATERAL TRUSTEE



The rights, protections and indemnities granted to the Collateral Trustee under
the Intercreditor Agreement and the Pledge Agreement shall apply to any action
taken hereunder or in connection herewith to the same extent as provided for
under the Intercreditor Agreement and the Pledge Agreement.


Clause 6.
COUNTERPARTS



This Agreement may be executed in any number of counterparts and by way of
facsimile or scanned PDF exchange of executed signature pages, all of which
together shall constitute one and the same Agreement.









--------------------------------------------------------------------------------







Schedule 1


The Existing Pledgors




 
Intelsat Jackson Holdings S.A., a société anonyme under the laws of Luxembourg
having its registered office at 4, rue Albert Borschette, L-1246 Luxembourg and
being registered with the RCS under number RCS Luxembourg B149.959;
 
Intelsat Align S.à r.l., a société a responsabilité limitée under the laws of
Luxembourg, having its registered office at 4, rue Albert Borschette, L-1246
Luxembourg and being registered with the RCS under number RCS Luxembourg
B174.892.







Schedule 2


The Existing Debtors




 
Intelsat S.A., a société anonyme under the laws of Luxembourg having its
registered office at 4, rue Albert Borschette, L-1246 Luxembourg, and being
registered with the RCS under number RCS Luxembourg B162.135;
 
Intelsat Investment Holdings S.àr.l., a société a responsabilité limitée  under
Luxembourg law having its registered office at 4, rue Albert Borschette, L-1246
Luxembourg, and being registered with the RCS under number B 162.240;
 
Intelsat Holdings S.A. a société anonyme under the laws of Luxembourg having its
registered office at 4, rue Albert Borschette, L-1246 Luxembourg, and being
registered with the RCS under number RCS Luxembourg B149.954;
 
Intelsat Investments S.A. a société anonyme under the laws of Luxembourg having
its registered office at 4, rue Albert Borschette, L-1246 Luxembourg, and being
registered with the RCS under number RCS Luxembourg B149.970;
 
Intelsat (Luxembourg) S.A., a société anonyme under the laws of Luxembourg
having its registered office at 4, rue Albert Borschette, L-1246 Luxembourg, and
being registered with the RCS under number RCS Luxembourg B149.942;
 
Intelsat Connect Finance S.A., a société anonyme under the laws of Luxembourg
having its registered office at 4, rue Albert Borschette, L-1246 Luxembourg and
being registered with the RCS under number RCS Luxembourg B210.760;
 
Intelsat Jackson Holdings S.A., a société anonyme under the laws of Luxembourg
having its registered office at 4, rue Albert Borschette, L-1246 Luxembourg, and
registered with the RCS under number RCS Luxembourg B149.959;
 
Intelsat Align S.à r.l., a société a responsabilité limitée under the laws of
Luxembourg, having its registered office at 4, rue Albert Borschette, L-1246
Luxembourg and being registered with the RCS under number RCS Luxembourg
B174.892.













Schedule 3


(in replacement of schedule 1 to the Pledge Agreement)







--------------------------------------------------------------------------------





The Pledgors




 
Intelsat Jackson Holdings S.A., a société anonyme under the laws of Luxembourg
having its registered office at 4, rue Albert Borschette, L-1246 Luxembourg and
being registered with the RCS under number RCS Luxembourg B149.959;
 
Intelsat Align S.à r.l., a société a responsabilité limitée under the laws of
Luxembourg having its registered office at 4, rue Albert Borschette, L-1246
Luxembourg and being registered with the RCS under number RCS Luxembourg
B174.892;
 
Intelsat Ventures S.à r.l., a société à responsabilité limitée under the laws of
Luxembourg having its registered office at 4, rue Albert Borschette, L-1246
Luxembourg and in the process of being registered with the RCS in Luxembourg.



Schedule 4


(in replacement of schedule 2 to the Pledge Agreement)


The Debtors




 
Intelsat S.A., a société anonyme under the laws of Luxembourg having its
registered office at 4, rue Albert Borschette, L-1246 Luxembourg, and being
registered with the RCS under number RCS Luxembourg B162.135;
 
Intelsat Investment Holdings S.àr.l., a société a responsabilité limitée  under
Luxembourg law having its registered office at 4, rue Albert Borschette, L-1246
Luxembourg, and being registered with the RCS under number B 162.240;
 
Intelsat Holdings S.A. a société anonyme under the laws of Luxembourg having its
registered office at 4, rue Albert Borschette, L-1246 Luxembourg, and being
registered with the RCS under number RCS Luxembourg B149.954;
 
Intelsat Investments S.A. a société anonyme under the laws of Luxembourg having
its registered office at 4, rue Albert Borschette, L-1246 Luxembourg, and being
registered with the RCS under number RCS Luxembourg B149.970;
 
Intelsat (Luxembourg) S.A., a société anonyme under the laws of Luxembourg
having its registered office at 4, rue Albert Borschette, L-1246 Luxembourg, and
being registered with the RCS under number RCS Luxembourg B149.942;
 
Intelsat Connect Finance S.A., a société anonyme under the laws of Luxembourg
having its registered office at 4, rue Albert Borschette, L-1246 Luxembourg and
being registered with the RCS under number RCS Luxembourg B210.760;
 
Intelsat Jackson Holdings S.A., a société anonyme under the laws of Luxembourg
having its registered office at 4, rue Albert Borschette, L-1246 Luxembourg, and
registered with the RCS under number RCS Luxembourg B149.959;
 
Intelsat Align S.à r.l., a société a responsabilité limitée under the laws of
Luxembourg having its registered office at 4, rue Albert Borschette, L-1246
Luxembourg and being registered with the RCS under number RCS Luxembourg
B174.892;
 
Intelsat Ventures S.à r.l., a société à responsabilité limitée under the laws of
Luxembourg having its registered office at 4, rue Albert Borschette, L-1246
Luxembourg and in the process of being registered with the RCS in Luxembourg.





Signature Page - Agreement for the Adherence to and Amendment of
the Claims Pledge Agreement


IN WITNESS THEREOF the parties hereto have executed this Agreement in one or
multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.





--------------------------------------------------------------------------------









The Pledgors:



Intelsat Jackson Holdings S.A.



By: /s/ Franz Russ
Name: Franz Russ
Title: Director



Intelsat Align S.à r.l.



By: /s/ Franz Russ
Name: Franz Russ
Title: Manager



Intelsat Ventures S.à r.l.
By: /s/ Franz Russ



Name: Franz Russ
Title: Manager







Signature Page - Agreement for the Adherence to and Amendment of
the Claims Pledge Agreement


IN WITNESS THEREOF the parties hereto have executed this Agreement in one or
multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.








The Pledgee:
Wilmington Trust, National Association, as Collateral Trustee
By: /s/ Joshua G. James 
Name:Joshua G. James
Title:Vice President



Signature Page - Agreement for the Adherence to and Amendment of
the Claims Pledge Agreement


IN WITNESS THEREOF the parties hereto have executed this Agreement in one or
multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.









--------------------------------------------------------------------------------





Intelsat Ventures S.à r.l.
By: /s/ Franz Russ
Name: Franz Russ
Title: Manager





FOR ACKNOWLEDGEMENT AND ACCEPTANCE


The Existing Debtors



Intelsat S.A.



By: /s/ Franz Russ
Name: Franz Russ
Title: Director



Intelsat Investment Holdings S.à r.l.



By: /s/ Franz Russ
Name: Franz Russ
Title: Manager



Intelsat Holdings S.A.



By: /s/ Franz Russ
Name: Franz Russ
Title: Director



Signature Page - Agreement for the Adherence to and Amendment of
the Claims Pledge Agreement




Intelsat Investments S.A.



By: /s/ Franz Russ
Name: Franz Russ
Title: Director



Intelsat (Luxembourg) S.A.



By: /s/ Franz Russ
Name: Franz Russ
Title: Director










--------------------------------------------------------------------------------





Intelsat Connect Finance S.A.
By: /s/ Franz Russ
Name: Franz Russ
Title: Director



Intelsat Jackson Holdings S.A.
By: /s/ Franz Russ
Name: Franz Russ
Title: Director



Intelsat Align S.à r.l.
By: /s/ Franz Russ
Name: Franz Russ
Title: Manager








